1 Strategic Overview Neal Keating 2 Charlie’s legacy lives on at Kaman Corporation where our more than 5,000 employees are inspired by his ingenuity, integrity and humanity. Charles Kaman - Spirit of Innovation “Today’s products and services are sophisticated, complex and involved far beyond the most visionary expectations I ever had as our first product, the K-125 helicopter, first flew in January 1947.But what we built then and what we do now both represent the very highest degrees of excellence, innovation, quality and technical sophistication of their times. I firmly believe that our accomplishments will continue indefinitely.” - Charles Kaman 3 Kaman Milestones Entry into fuzing business via acquisition Recapitalization eliminated dual class structure Unmanned K-MAX® deployed to Afghanistan First turbine helicopter KAron® machineable liner introduced $1 Billion $2 Billion RWG Germany acquired Divestiture of Music segment 4 What is Kaman? Solving Our Customers’ Critical Problems with Technically Differentiated Products & Services Leading Provider of Highly Engineered Aerospace & Industrial Products Serving a Broad Range of End Markets 5 üOutstanding portfolio of intellectual property across Aerospace üDistribution aligned with best-in-class, vendors üERP investments will yield improved efficiencies & financial performance Strategically Positioned Kaman Investment Highlights Improving Financials Reliable Business Strategies üFocused on driving strong top-line growth üDeliver earnings growth through scale and operating efficiencies üGenerate strong cash flow to grow the business üDisciplined acquisition growth to achieve scale and margin enhancements üContinuing focus on innovation to maintain differentiation üRelentless effort to drive operational excellence and lean 6 Distribution Kaman Corporation Overview Distribution Aerospace $1.7B Revenues Aerospace Based on 2013 Actual Results 7 Aerospace Overview v AEROSYSTEMS SPECIALTY BEARINGS & ENGINEERED PRODUCTS FUZING & PRECISION PRODUCTS •Engineering design and testing •Tooling design & manufacture •Advanced machining and composite aerostructure manufacturing • Complex assembly •Helicopter MRO and support •Self-lube airframe bearings •Traditional airframe bearings •Flexible drive systems •Bomb and missile safe and arm fuzing devices •Precision measuring systems •Memory products •Global commercial and defense OEM’s •Super Tier I’s to subcontract manufacturers •Aircraft operators and MRO •Specialized aerospace distributors •U.S. and allied militaries •Weapon system OEMs •“One Kaman” combines design and build capabilities to provide customers with a global integrated solution •Bearing product lines strong commercial customer base expected to provide growth from new program wins and higher build rates •Exclusivity and significant backlog provide a stable revenue base Business Dynamic Customer Product 8 Distribution Overview PRODUCT PLATFORM BEARINGS & MECHANICAL POWER TRANSMISSION (BPT) FLUID POWER AUTOMATION, CONTROL &
